Citation Nr: 9925163	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-25 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability 
secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a right hip 
disability secondary to a service-connected right knee 
disability.  

3.  Entitlement to a compensable rating for residuals of a 
tear of the right medial meniscus, postoperative status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from August 1961 to 
July 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 21, 1996, rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for a 
disability of the right knee, assigned a 10 percent rating 
for the disability, and denied service connection for 
disabilities of the back and right hip.  The veteran has 
appealed the rating assigned for the right knee and the 
denial of service connection for the back and right hip.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The veteran was treated on numerous occasions in service for 
effusion of the right knee and underwent surgical repair of 
a medial meniscus tear in March 1988, shortly before his 
retirement.  He was treated for a low back strain in 1968 
and for bursitis of the left hip in May 1987.  In 1988 he 
complained of right hip pain following his knee surgery.  
Postservice medical records show that the veteran currently 
has degenerative joint disease of the lumbar spine.  In a 
statement dated in september 1997, the veteran reported that 
he was scheduled for surgery at the VA Medical Center in 
Richmond, Virginia in October 1997.  Records from the Navy 
Medical Center in Portsmouth, New Hampshire, and from the VA 
Medical Center in Hampton, Virginia, show evaluation and 
treatment for hip pain and for pain in the back that was 
first documented in October 1989 and claimed to have been 
present for a year.  

No medical records related to the October 1997 back surgery 
are currently on file.  Under the law, the VA is obligated 
to obtain relevant records in the possession of the Federal 
Government.  38 U.S.C.A. § 5106 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159(b) (1998) ("When information sufficient to 
identify and locate necessary evidence is of record, the 
Department of Veterans Affairs shall assist a claimant by 
requesting, directly from the source, existing evidence 
which is either in the custody of military authorities or 
maintained by another Federal agency").  See also Counts v. 
Brown, 6 Vet. App. 473 (1994).  The veteran's statement that 
the surgery was performed at a VA hospital is adequate to 
trigger the VA duty under 38 U.S.C.A. § 5106 and 38 C.F.R. 
§ 3.159(b) to obtain the records relating to the procedure.  

In addition, the veteran has indicated on appeal that his 
treating physicians have told him that his back and right 
hip problems are caused by his service-connected knee 
disability.  The veteran should be given an opportunity to 
obtain documentation of this reported medical opinion.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  

The record is conflicting as to whether the postservice back 
and right hip disabilities are the proximate results of the 
service-connected right knee disorder.  A VA examiner in 
December 1995 expressed the opinion that they could be due 
to the knee but a later examiner in June 1997 suggested a 
contrary view.  The use of the word "could" by the first 
examiner cannot be dismissed as speculative since it clearly 
suggests at least a possibility of a causal relationship.  
Whether the examiner intended it as the equivalent of the 
phrase "as likely as not" for the purpose of applying the 
benefit of the doubt rule cannot be determined.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 1997); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  In addition, the examiner indicated 
that low back pain is at least partly the result of 
degenerative joint disease.  This suggests a belief that the 
degenerative joint disease was not related to the knee, but 
the conclusion was not clearly spelled out or explained.  
The later opinion from June 1997 does not clear up the 
matter with respect to the back since it attributes the pain 
to a postservice fall from a porch in April 1996, long after 
the recurring pain had been well documented.  A 
reexamination of the veteran should therefore be undertaken 
following procurement of all relevant records.  

Regardless of whether proximate causation is ultimately 
demonstrated between the right knee and the back and right 
hip disorders, the veteran remains entitled to consideration 
as to whether the back and hip disorders are aggravated by 
the service-connected back or shoulder disability within the 
meaning of the Court's decision in Allen v. 
Brown, 7 Vet. App. 439 (1993).  The Board is obligated to 
identify all potential theories of entitlement to a benefit 
under the law and VA regulations.  Floyd v. Brown, 9 
Vet.App. 88 (1996); Douglas v. Derwinski, 2 Vet.App. 103 
(1992) aff'd in part and vacated in part on reconsideration 
en banc, 2 Vet.App. 435 (1992).  

In Allen, the Court held that the term "disability" for 
service connection purposes "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated."  Allen, at 448 (emphasis in 
original).  Thus, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing before the aggravation.  In other words, 
a veteran is entitled to service connection for any 
increment in the severity of a nonservice-connected 
disability attributable to a service-connected disability.  
In determining entitlement under the Allen analysis, a VA 
examination to identify and define any increment of back or 
hip pathology due to the service-connected right knee 
disorder must be performed.  

In rating the service-connected right knee disorder, the 
veteran's complaints of pain associated with the knee must be 
reviewed in light of the holding of the United States Court 
of Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995) wherein it was held that, when a veteran alleges 
functional loss due to pain, the provisions of two VA 
regulations, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Under 38 C.F.R. § 4.40 (1998), a disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  "Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  Under 38 C.F.R. § 4.45 
(1998), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

A reexamination of the veteran's right knee would be helpful 
since the two prior VA examinations were not detailed enough 
to permit a full DeLuca analysis.  To its credit, the June 
1996 examination report did contain some of the findings 
required under DeLuca.  However, DeLuca requires that 
examinations upon which rating decisions are based portray 
the extent of functional loss due to pain "on use or due to 
flareups."  (Emphasis supplied)  DeLuca, at 206.  When the 
veteran claims functional loss due to pain, "[t]he medical 
examiner must be asked to express an opinion on whether pain 
could significantly limit functional ability during flare-ups 
or when the [joint] is used repeatedly over a period of 
time."  Id.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should take appropriate steps 
to obtain any additional VA 
hospitalization and outpatient treatment 
records dated since August 1997, the date 
of the most recent records currently on 
file, particularly those associated with 
the October 1997 back surgery and 
followup care.  



3.  The veteran should be given an 
opportunity to identify all medical 
providers, both Government and private, 
including both physicians and 
institutions (hospitals or clinics), from 
which he has received examination or 
treatment for his right knee, back and 
right hip since August 1997.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

4.  The veteran should be asked 
specifically to identify by name all 
physicians who may have told him that his 
back and knee disorders were caused by 
his right knee disability.  He should be 
given an opportunity to submit a 
statement from such physician(s) to that 
effect and should be assisted in this 
effort by the RO.  

5.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to determine the 
nature and etiology of all current back 
and right hip disability, ascertain its 
relationship to the service-connected 
right knee disability, if any, and 
clarify the current status of the 
service-connected right knee disability.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for any 
conclusions reached.  

(a)  The examiner should 
express a conclusion as to 
whether it is more likely than 
not or less likely than not 
that the veteran's current 
back disability is proximately 
due to or the result of the 
service-connected right knee 
disability.  

(b)  The examiner should 
express a conclusion as to 
whether it is more likely than 
not or less likely than not 
that the veteran's current 
right hip disability is 
proximately due to or the 
result of the service-
connected right knee 
disability.  

(c)  If it is more likely than 
not that either the back or 
right hip disability, or both, 
is (are) the result of the 
service-connected right knee 
disorder, a description of 
such back and/or hip 
disability sufficient for the 
assignment of a proper rating 
should be provided, including 
such information as limitation 
of motion, the extent of pain, 
and the extent of functional 
impairment of the cervical 
spine, based on such factors 
as muscle atrophy, weakened 
movement, fatigability, 
incoordination, and increase 
of symptoms during flare-ups.  



(d)  If it is less likely than 
not that the back or right hip 
disability is the proximate 
result of the service-
connected right knee 
disability, the examiner 
should state a conclusion as 
to whether there is disability 
of the back or right hip as 
the result of the presence of 
the service-connected right 
knee disability.  In other 
words, assuming that the 
pathology of the back or right 
hip was not caused by the 
service-connected right knee 
disability, was it aggravated 
by such disability-- i.e., is 
there an additional increment 
of disability that would not 
be present if the service-
connected right knee 
disability did not exist?  If 
an additional increment of 
disability is found, it should 
be defined and quantified in 
detail.  

(e) With respect to the right 
knee, does the service-
connected disability result in 
weakened movement, excess 
fatigability, and 
incoordination, and if so, to 
what extent?  

(f)  What is the extent of 
functional impairment due to 
pain on use or during flareups?  

(g)  To what extent does 
examination of the service-
connected right knee show the 
following:  (1) complaints of 
pain which is visibly manifest 
on movement, (2) the presence 
or absence and degree of muscle 
atrophy attributable to 
service-connected disability, 
(3) the presence or absence of 
changes suggesting disuse due 
to service-connected 
disability, and (4) the 
presence or absence of any 
other objective manifestations 
that would demonstrate disuse 
or functional impairment due to 
pain.  

6.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
to the examining facility.  The 
physician(s) who performed the 
examination should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  All other actions necessary 
for proper follow-up of the evidentiary 
development sought by the Board should be 
taken.

7.  When the record is complete, the RO 
should review the issue of entitlement to 
service connection for the back and right 
hip disabilities under 38 C.F.R. 
§ 3.310(a) (1998).  Such review should 
include the question of whether service 
connection is warranted for an 
aggravation of back or hip disability 
within the meaning of Allen, Id.  




8.  The RO should review the ratings for 
the service-connected right knee 
disability.  The adjudication should 
include a review in light of the analysis 
set forth in DeLuca, Id., as well as in 
all applicable VA regulations, including 
38 C.F.R. §§ 4.40 and 4.45 (1998) and the 
relevant diagnostic codes from the VA 
rating schedule.  

9.  If the above determinations are 
adverse to the veteran in whole or in 
part, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



